Citation Nr: 1217771	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  09-30 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel





INTRODUCTION

The appellant is the surviving spouse of the Veteran who served on active duty from January 1943 to April 1944.  The Veteran died on March [redacted], 2007.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO).  That rating decision also considered and decided other theories of entitlement to DIC.  The appellant's June 2008 notice of disagreement (NOD) expressed disagreement only with the denial of DIC under 38 U.S.C.A. § 1151.  In April 2011 the Board remanded the case for additional development.

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on her part is required.


REMAND

A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As the Board's April 2011 remand instructions were not fully complied with the case is being returned to the RO (via the Appeals Management Center (AMC)) for further development.  

The Board's April 2011 remand directed the AMC to send the appellant a letter requesting indentifying information and releases necessary to secure private hospice and nursing treatment records for the year prior to the Veteran's death.  In April 2011 the AMC sent the letter to the appellant and in June 2011 she responded by providing the requested information and releases.  The Board notes that the preface to its second remand instruction was to arrange for a medical advisory opinion "after the above development is completed."  In July 2011 a VA advisory medical opinion was requested; the opinion was furnished by a VA consulting provider in August 2011.  The identified hospice and nursing treatment records were requested in September 2011 and were ultimately received in October 2011.

While all of the requested development was completed, it was not completed in the order specified.  The August 2011 VA consulting provider reviewed the claims file (in August 2011) at a time when pertinent evidence remained outstanding (the records were received in October 2011) and that opinion was based on a less than complete record; it is therefore inadequate.  Accordingly, the claims file must be returned to the August 2011 consulting provider for consideration of the pertinent evidence since received and an addendum opinion.  

The case is REMANDED for the following:

1. The RO/AMC should return the Veteran's claims folder to the August 2011 VA consulting provider for an addendum opinion as to whether any evidence added to the record since his August 2011 opinion (i.e. private hospice and nursing records) changes the opinion then offered.  The provider should explain his reasoning as to why the new evidence changes or does not change his prior opinion.

If the August 2011 VA consulting provider is unavailable to provide the addendum opinion sought, the RO should arrange for another appropriate provider to review the claims file and provide the opinion sought.

2. The RO/AMC should then re-adjudicate the claim.  If it remains denied, the RO/AMC should issue an appropriate supplemental statement of the case and afford the appellant and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

